DETAILED ACTION
Claims 1-16 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: restriction member (member for restricting) in claim 5, lock mechanism (mechanism for locking or restricting) in claim 6, lock urging member (member for urging the lock engaging portion) in claim 7, lock engaged portion (portion for engaging) in claim 7, lock release member (member to release engagement) in claim 8, inner frame engagement portion (portion for engaging) in claim 11, urging member (member for urging) in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Holding angle K1, contact angle K2, virtual plane V, first distance L1, second distance L2, shaft distance D, thickness T3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	The examiner notes that Figs. 6A and 6B are the same as Figs. 5A and 5B.  It seems as though the incorrect Figures were utilized in the US application.  The priority document, however, includes different figures for 6A and 6B that if included would appear to obviate the drawing objections. 
Claim Objections
Claim 7 objected to because of the following informalities:  claim 7 recites “on one selected” in line 3 which should be “on one member selected”.  claim 7 recites “on the one selected” in line 5 which should be “on the one member selected”.  Claim 13 recites “a sewing object” in line 3 which should be “the sewing object”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a frame-shaped outer frame” in line 2.  It is unclear what is meant by “frame-shaped” as frames do not have a specific shape.  The term covers a range of structures that are sufficiently “frame-shaped” and excludes those that are not.  But nothing in the intrinsic record offers “objective boundaries” for ascertaining whether a given structure falls into this category.  For purposes of examination the examiner is interpreting the term as simply “an outer frame”.
Claim 1 recites “forming a frame shape” in line 7.  It is unclear what is meant by “frame-shaped” as frames do not have a specific shape.  The term covers a range of structures that are sufficiently “frame-shaped” and excludes those that are not.  But nothing in the intrinsic record offers “objective boundaries” for ascertaining whether a given structure falls into this category.  For purposes of examination the examiner is interpreting the term as “forming a shape that extends”.
Claim 1 recites “a contact angle larger than 0 degrees and less than 180 degrees on one side in a circumferential direction of the rotating shaft” in lines 10-12.  It is unclear what is meant by this phrase.  On one side of what component is the contact angle measured?  The first member, second member, outer fame, or the entire embroidery frame?  The examiner is interpreting this phrase to mean that when the first member is rotated in a first direction to the second position, and angle between the first and second member take along one of a bottom side or top side of the embroidery frame is between 0 and 180 degrees.  As interpreted, the claim is covering the configuration in the portion of Fig. 7 annotated below. 

    PNG
    media_image1.png
    426
    881
    media_image1.png
    Greyscale

Claim 1 recites “which restricts the second member from rotating further to another side” in lines 14-15.  The examiner is unclear what is meant by this.  Does the claim attempt to place an imaginary plane that the second member cannot extend beyond?  What is “another side” referring to?  It appears from the drawings that the member is not prevented from rotating along a different side, but rather same side rotation is prevented to a further degree (see portion of Fig. 7 above).  The examiner is interpreting this to mean that when in the second position the restriction portion prohibits the second member from further rotation in the first direction.  
Claim 2 recites “the one side” in line 3.  Upon correction of claim 1, any new term for “the one side” should be updated throughout the claims.  
Claim 5 recites “the one side” in line 3 and 9.  Upon correction of claim 1, any new term for “the one side” should be updated throughout the claims.  
Claim 9 recites “a side” in line 3.  It is unclear what “a side” refers to.  Does this term refer to the first member, second member, embroidery frame, or other component?  The examiner is interpreting this to mean a side of the embroidery frame.
Claim 10 recites “a rectangular frame shape” in line 3.  It is unclear what is meant by this phrase.  What is the difference between a rectangular shape and a rectangular frame shape?  The examiner has interpreted this as simply “a rectangular shape”.  
Claim 12 recites “the other side” in line 2.  It is unclear what is meant by this phrase.  The examiner is interpreting this to mean that the urging member urges the second member to rotate along a second opposite direction.  
Claim 13 recites “a frame-shaped outer frame” in lines 3-4.  It is unclear what is meant by “frame-shaped” as frames do not have a specific shape.  The term covers a range of structures that are sufficiently “frame-shaped” and excludes those that are not.  But nothing in the intrinsic record offers “objective boundaries” for ascertaining whether a given structure falls into this category.  For purposes of examination the examiner is interpreted the term as simply “an outer frame”.
Claim 13 recites “form a frame shape” in line 10.  It is unclear what is meant by “frame-shaped” as frames do not have a specific shape.  The term covers a range of structures that are sufficiently “frame-shaped” and excludes those that are not.  But nothing in the intrinsic record offers “objective boundaries” for ascertaining whether a given structure falls into this category.  For purposes of examination the examiner is interpreted the term as “form a shape that extends”.
Claim 13 recites “a contact angle larger than 0 degrees and smaller than 180 degrees on one side in a circumferential direction of the rotating shaft” in lines 12-13.  It is unclear what is meant by this phrase.  On one side of what component is the contact angle measured?  The first member, second member, outer fame, or the entire embroidery frame?  The examiner is interpreting this phrase to mean that when the first member is rotated in a first direction to the second position, and angle between the first and second member take along one of a bottom side or top side of the embroidery frame is between 0 and 180 degrees.  As interpreted, the claim is covering the configuration in the portion of Fig. 7 annotated below. 

    PNG
    media_image1.png
    426
    881
    media_image1.png
    Greyscale

Claim 13 recites “the sewing object side” in line 22.  There is insufficient antecedent basis for this term.  It is further unclear what component “side” is being referred to.  Is it the first member, second member, or embroidery frame? 
Claim 14 recites “the one side” in line 4.  Upon correction of claim 13, any new term for “the one side” should be updated throughout the claims.  
Claim 15 recites “the one side” in line 4.  Upon correction of claim 13, any new term for “the one side” should be updated throughout the claims.  
Claim 16 recites “forming a frame shape” in line 5.  It is unclear what is meant by “frame-shaped” as frames do not have a specific shape.  The term covers a range of structures that are sufficiently “frame-shaped” and excludes those that are not.  But nothing in the intrinsic record offers “objective boundaries” for ascertaining whether a given structure falls into this category.  For purposes of examination the examiner is interpreting the term as “forming a shape that extends”.
Claim 16 recites “a frame-shaped outer frame” in line 6.  It is unclear what is meant by “frame-shaped” as frames do not have a specific shape.  The term covers a range of structures that are sufficiently “frame-shaped” and excludes those that are not.  But nothing in the intrinsic record offers “objective boundaries” for ascertaining whether a given structure falls into this category.  For purposes of examination the examiner is interpreting the term as simply “an outer frame”.
Claim 16 recites “a contact angle larger than 0 degrees and less than 180 degrees on one side in a circumferential direction of the rotating shaft” in lines 8-10.  It is unclear what is meant by this phrase.  On one side of what component is the contact angle measured?  The first member, second member, outer fame, or the entire embroidery frame?  The examiner is interpreting this phrase to mean that when the first member is rotated in a first direction to the second position, and angle between the first and second member take along one of a bottom side or top side of the embroidery frame is between 0 and 180 degrees.  As interpreted, the claim is covering the configuration in the portion of Fig. 7 annotated below. 

    PNG
    media_image1.png
    426
    881
    media_image1.png
    Greyscale

Claim 16 recites “which restricts the second member from rotating further to another side” in lines 12-13.  The examiner is unclear what is meant by this.  Does the claim attempt to place an imaginary plane that the second member cannot extend beyond?  What is “another side” referring to?  It appears from the drawings that the second member is not prevented from rotating along a different side, but rather same side rotation is prevented to a further degree (see portion of Fig. 7 above).  The examiner is interpreting this to mean that when in the second position the restriction portion prohibits the second member from further rotation in the first direction.  
The dependent claims inherit(s) the deficiency by nature of dependency.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is JP2002-136785 to Janome.  This reference includes a folding inner and outer frame that includes a contact portion (upper surface of 1) and restriction portion (upper surface of 2).  The frame, however, rotates 180 degrees such that the angles is not “larger than 0 degrees and less than 180 degrees” when in contact with the restriction portion.  With respect to claim 13, which does not require the restriction portion, claim 13 requires the use of the component with respect to a sewing component and the outer frame.  While Janome describes a structure that may be utilized as claimed, Janome describes the use of the inner frame folding member for storage, and not for contacting a sewing object during an arrangement process in which the frame is folded.  Therefore, modification of Janome to be utilized in the manner described in claim 13 would be the result of improper hindsight reconstruction. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited relate to angled components as well as inner frames with mechanisms to increase or decrease dimensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732